DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pala et al. (20200259012).
Regarding Claim 1, in Fig. 11, Pala et al. discloses a silicon carbide MOSFET comprising: a substrate 1102 heavily doped with a first conductivity type; an epitaxial layer 1104  lightly doped with the first conductivity type having a junction field effect transistor (FET) region 1114 of the first conductivity type; a body region 1106 doped with a second conductivity type formed in epitaxial layer wherein the second conductivity type is opposite the first conductivity type; an accumulation mode region 1112 doped with the first conductivity type (p) formed in the body region and an inversion mode region 1124 of the second conductivity type (p) formed in the body region 1106, wherein the accumulation mode region 1112 is located between the JFET region 1114 and the inversion mode region 1124.  
Regarding Claim 2, a source region 1108 heavily doped with the first conductivity type (n) formed in at least the body region 1106.  
Regarding Claim 3, the inversion mode region 1124 is between the source region 1108 and the accumulation mode region 1112 wherein a width of the inversion mode region 1124 is substantially the same as a width of the accumulation mode region 1112.  
Regarding Claim 4, a gate 1118 formed on the surface of the epitaxial layer 1104 over the JFET region 1114.  
Regarding Claim 5, a portion of the gate 1118 is located over the inversion mode region 1124 and the accumulation mode region 1112.  
Regarding Claim 6, the doping concentration of the inversion mode region 1124 is greater than the doping concentration of the epitaxial region 1104 and the doping concentration of the JFET region 1114 is greater than the doping concentration of the accumulation mode region 1112 (see paragraphs 0050, 0055, 0057 and 0130).  
Regarding Claim 7, a source region doping 1108 concentration is greater than the doping concentration of the inversion mode region 1124 (see paragraphs 0097 and 0130).  
Regarding Claim 8, in Fig. 11, Pala et al. discloses a method for making a silicon carbide MOSFET comprising: a) forming an epitaxial layer 1104  lightly doped a first conductivity type (n) on a substrate heavily 1102 doped with the first conductivity type (n); b) forming a junction field effect transistor (FET) region 1114 and a body region 1106 in the epitaxial layer, wherein the JFET region is of the first conductivity type, and wherein the body region is of a second conductivity type (p), wherein the second conductivity type is opposite the first conductivity type; c) forming an accumulation mode implant region 1112 doped with the first conductivity type (n) in the body region; d) forming an inversion mode region 1124 of the second conductivity type (p) in the accumulation mode implant region precursor over the body region, wherein the accumulation mode region 1112 is located between the JFET region 1114 and the inversion mode region 1124.  
Regarding Claim 9, a process that forms the inversion mode region 1124 also forms the accumulation mode region 1112 (implantation).  
Regarding Claim 10, forming a source region 1108 heavily doped with the first conductivity type n formed in at least the body region 1106.  
Regarding Claim 11, the inversion mode region 1124 is located between the source region 1108 and the accumulation mode region 1112.  
Regarding Claim 12, forming a gate 1118 on the surface of the epitaxial layer 1104.  
Regarding Claim 13, a portion of the gate 1118 is located over the inversion mode region 1124 and the accumulation mode region 1112.  
Regarding Claim 14, a doping concentration of the inversion mode region 1124 is greater than the doping concentration of the epitaxial region 1104 and the doping concentration of the epitaxial region 1104 is greater than the doping concentration of the accumulation mode region 1112 (see paragraphs 0050, 0055, 0057 and 0130)
Regarding Claim 15, a source region 1108 doping concentration is greater than the doping concentration of the inversion mode region 1124 (see paragraphs 0097 and 0130).
Examiner is including Kostantinov (20170012119) and Zhang (20140363931) as pertinent arts that are not relied upon but that do teach implantation of regions in channel area to improve channel length and/or threshold voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/9/2022